DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph 0020 in the specification recites, “It doesn’t matter” as an incomplete sentence. Perhaps applicant left out the period to complete the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,6-9,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wooldridge (US 20080297402 A1).
Regarding claim 1, Wooldridge discloses 
A method comprising: 
switching on a plurality of first calibration paths (FIG. 1 depicts switches 122a-122e which turn on a plurality of first calibration paths which are the paths from the transmit processor to the pairs of antenna paths (for example the calibration path between antenna paths 120a and 120b; another first calibration path would include the calibration path between the transmit processor and antenna paths 120d and 120e); 
injecting a first calibration signal into each of a plurality of antenna paths via the first plurality of calibration paths, each of the plurality of antenna paths being coupled to a different one of a plurality of receivers (FIG. 1 depicts a plurality of first calibration paths which inject a first calibration signal into the plurality of antenna paths. This is shown where the transmit processor transmits the calibration signal into the pair of antenna paths 120a and 120b and each of the antenna paths are coupled to a different receiver (receiver module 138a and 138b). Therefore, one first calibration path couples the first pair of antenna paths on the far left and another calibration path couples a different pair of antenna paths on the far right; theses plurality of antenna paths are coupled to a different one of a plurality of receivers); 
receiving a plurality of first receiver signals, each of the plurality of first receiver signals being generated by a different one of the plurality of receivers in response to the first calibration signal (FIG. 1 depicts a plurality of receivers, 138a-138e, where each receiver sends a receiver signal to the receive processor; the figure depicts a plurality of first receiver signals that are generated by a respective receiver in response to a first calibration signal); 
switching off the plurality of first calibration paths and switching on a plurality of second calibration paths (FIG. 1 depicts switches between all the calibration paths which shows that the first calibration path can switch off an antenna path in one pair and get coupled an antenna path of another pair via the switch of the other antenna path); 
injecting a second calibration signal into each of a plurality of antenna paths via the plurality of second calibration paths (FIG. 1 depicts that a second calibration signal [which can be configured as described in the limitation before] can be injected into each of the plurality of antenna paths via the plurality of second calibration paths via the switch configuration of the antenna paths); 
receiving a plurality of second receiver signals, each of the plurality of second receiver signals being generated by a different one of the plurality of receivers in response to the second calibration signal (FIG. 1 depicts this limitation as well, like the first receiver signals, a plurality of second receiver signals is generated by a different one of the plurality of receivers in response to a second calibration signal. Noting that the second calibration signal can be configured to couple different paths together via the configuration of the switches. These receiver signals are received at the receive processor); and 
calibrating the plurality of receivers based on the plurality of first receiver signals and the plurality of second receiver signals (Paragraph 0029, “By evaluating present amplitude and signal phase angle calibration verification characteristics relative to previous amplitude and signal phase angle calibration verification characteristics, processor 150 can determine whether the present calibration verification state of array element 120a-120e varies from a previous calibration verification state, and whether the variation between the present and previous states is significant, undesirable, or both. Where the variation between calibration verification states warrants a correction, array 105 may be adapted to a desirable calibration verification state using the respective difference characteristics of one or more respective array elements”; therefore, the first receiver signal and the second receiver signals can be compared to adapt to a desired calibration state).  

Regarding claim 2, Wooldridge further discloses 
The method of claim 1, wherein: 
each of the plurality of first calibration paths is coupled to a different first pair of the antenna paths (FIG. 1 depicts that the plurality of first calibration paths is coupled to different pairs of antenna paths, which can be seen where the pair of antenna paths 120a and 120b is coupled together with one calibration path and the pair of antenna paths 120d and 120e is coupled together with another calibration path), and 
(FIG. 1 depicts that the plurality of second calibration paths couples different pairs of antenna paths together via the switch configurations and where the switches can be configured to coupled antenna paths together where one antenna path from the first pair of antenna paths is in common with one antenna path from the second pair of antenna paths).  

Regarding claim 6, Wooldridge discloses
The method of claim 2. Wooldridge further discloses, wherein calibrating the plurality of receivers includes sequentially aligning a plurality of receiver pairs by matching a phase of one of the receivers in each of the receiver pairs with a phase of the other receiver in the same receiver pair (Paragraph 0026, “By using simple vector subtraction to combine a characteristic interrogation response and the corresponding characteristic conjugate response, a new coupling vector can be determined which has an amplitude 2A and the same phase as , i.e., . This new vector when compared to a previous coupling vector will yield a difference characteristic .PSI., which may be a vector value, having an amplitude difference characteristic, Z, and a phase angle difference characteristic”; therefore alignment is performed based on matching phase), each of the receiver pairs including a receiver in common with another one of the receiver pairs (Paragraph 0059, “In high-resolution applications, such as synthetic aperture RADAR, it may be desirable to reduce mutual coupling of adjacent elements by disposing an impedance matching sheet, such as a wide-angle impedance matching sheet 450, shown at an exaggerated distance from array 425. Although during high-resolution operation, mutual coupling may not be considered to be beneficial, selected calibration verification methods according to the present invention may form an interrogation signal from mutually coupled array element emissions.”; Therefore, the mutually coupled array elements include the receiver in common with another one of the receiver pairs).  

Regarding claim 7, Wooldridge discloses
The method of claim 2. Wooldridge further discloses, further comprising: 
injecting a third calibration signal (FIG. 1 depicts the injection of a third calibration signal for example the signal going into the 120c antenna path from the verification processor)  into a first one of the plurality of antenna paths and a second one of the plurality of antenna paths (FIG. 1 depicts this third calibration signal being coupled to a plurality of antenna paths (for example the calibration signal coupling antenna paths 120c and 120a)), the first antenna path and the second antenna path being part of different first pairs of antenna paths (FIG. 1 depicts the first pair of antenna path on the far left coupling antenna paths 120a and 120b and another pair of antenna paths coupling antenna paths 120d and 120e, which are all coupled with the calibration signals), and the first antenna path and the second antenna path being part of different second pairs of antenna paths (FIG. 1 depicts this configuration where for example, antenna path 120a and antenna pats 120e are part of different pairs of antenna paths); 
(FIG. 1 depicts a plurality of third receiver signals that are generated by the third calibration signal injected by the calibration device); and
 performing a secondary calibration of the plurality of receivers based on the plurality of third receiver signals (Paragraph 0029, “By evaluating present amplitude and signal phase angle calibration verification characteristics relative to previous amplitude and signal phase angle calibration verification characteristics, processor 150 can determine whether the present calibration verification state of array element 120a-120e varies from a previous calibration verification state, and whether the variation between the present and previous states is significant, undesirable, or both. Where the variation between calibration verification states warrants a correction, array 105 may be adapted to a desirable calibration verification state using the respective difference characteristics of one or more respective array elements”).  

Regarding claim 8, Wooldridge further discloses 
The method of claim 1, wherein each of the plurality of antenna paths extends between a respective one of a plurality of antennas and a respective one of the plurality of receivers (FIG. 1 depicts each of the plurality of antenna paths (i.e. 120a-120e) extending between a respectively antenna (130a-130e) and a respective receiver module 138a-138e).  


Regarding claim 9, Wooldridge further discloses 
The method of claim 1, wherein: each of the plurality of first calibration paths is provided with a respective first gain adjustment element that is configured to adjust a gain of one or more signals that are transmitted over the first calibration path (FIG 1. Depicts the T/R modules which are the amplification modules (i.e. gain adjustment elements). The plurality of the T modules is the plurality of first gain adjustment elements. These amplifying modules are configured to adjust the gain of the signal that is transmitted over the different calibration paths), and each of the plurality of second calibration paths is provided with a respective second gain adjustment element that is configured to adjust a gain of one or more signals that are transmitted over the second calibration path (FIG 1. Depicts the T/R modules which are the amplification modules (i.e. gain adjustment elements). The plurality of the R modules is the plurality of second gain adjustment elements. These amplifying modules are configured to adjust the gain of the signal that is transmitted over the different calibration paths).  

Regarding claim 19, the same analysis and cited section as corresponding method 1 is applied. Wooldridge further discloses,  
A non-transitory computer-readable medium (FIG. 1 depicts the Memory, element 160) storing one or more processor- executable instructions (FIG. 1 depicts the memory coupled to the transmit processor, verification process and receiver processor, therefore memory storing processor-executable instructions.)


Regarding claim 20, the same analysis and cited section as corresponding method 2 is applied.
Wooldridge further discloses, 
The non-transitory computer-readable medium of claim 19 (FIG. 1 depicts the Memory, element 160).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3,4,5 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wooldridge (US 20080297402 A1) in view of Taher (US 20190149198 A1).
Regarding claim 3, Wooldridge discloses 
The method of claim 2. However, Wooldridge fails to disclose, wherein each of the first calibration paths includes a main portion, a first end-portion, and a second end-portion that has a matched phase with the first end- portion, each of the first end-portion and the second end-portion extending between (i) the main -22-RTN-AO65PUS/1 8-11499-US-NP portion and (ii) a different respective one of the antenna paths in any of the first pairs of antenna paths.  
Taher discloses, 
wherein each of the first calibration paths includes a main portion (FIG. 7 depicts the calibration paths to include a main portion, the portion from the Calibration Signal Generator, element 622 to the Splitter, element 618), a first end-portion (FIG. 7 depicts the first end-portion, the portion between the splitter and the switch, 610), and a second end-portion (FIG. 7 depicts the second end-portion, the portion between the splitter and switch 612)  that has a matched phase with the first end- portion (Paragraph 0050, “In the illustrated embodiment of FIG. 7, a calibration signal generator generates the wideband signal and sends it to the parallel receivers through a splitter followed by identical length cables, followed by identical switches, and then again identical length cables. Through the identical length electrical paths, the sub-sample delays in each path may be measured and compared. From this calibration path configuration, the sub-sample delays should be identical in all the 3 paths.”; therefore, since the lengths are identical the delays are the same which equates to matched phase), each of the first end-portion and the second end-portion extending between (i) the main -22-RTN-AO65PUS/1 8-11499-US-NPportion and (ii) a different respective one of the antenna paths in any of the first pairs of antenna paths (FIG. 7 depicts where the first end-portion and the second end-portion extend from the main portion (the main portion between the portion before the splitter) to respective antenna paths such as the path leading to element 604 and the path leading to element 602, i.e. different respective one of the antenna paths in any of the first pairs of antenna paths).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wooldridge with Taher to incorporate the features of: wherein each of the first calibration paths includes a main portion, a first end-portion, and a second end-portion that has a matched phase with the first end- portion, each of the first end-portion and the second end-portion extending between (i) the main-22-RTN-AO65PUS/1 8-11499-US-NP portion and (ii) a different respective one of the antenna paths in any of the first pairs of antenna paths. Both Wooldridge and Taher are considered analogous arts as they both disclose antenna array calibration systems and methods. Wooldridge is very similar to the instant application in that it discloses a plurality of antenna paths which are paired together with a calibration signal paths and the configuration of these paths allow for a first calibration signal path and a second calibration signal path where the first calibration signal path and the second calibration signal path may have common elements. The switches disclosed by Wooldridge allow for different configurations of pairs of antenna paths into which the calibration signal is injected.  However, Wooldridge fails to 


Regarding claim 4, Wooldridge discloses
The method of claim 2. However, Wooldridge fails to disclose, wherein each of the first calibration paths includes a main portion, a first end-portion, and a second end-portion that has a matched signal attenuation with the first end-portion, each of the first end-portion and the second end-portion extending between (i) the main portion and (ii) a different respective one of the antenna paths in any of the first pairs of antenna paths.  
Taher discloses, 
wherein each of the first calibration paths includes a main portion (FIG. 7 depicts the calibration paths to include a main portion, the portion from the Calibration Signal Generator, element 622 to the Splitter, element 618), a first end-portion (FIG. 7 depicts the first end-portion, the portion between the splitter and the switch, 610), and a second end-portion (FIG. 7 depicts the second end-portion, the portion between the splitter and switch 612)  that has a matched signal attenuation with the first end-portion (Paragraph 0050, “In the illustrated embodiment of FIG. 7, a calibration signal generator generates the wideband signal and sends it to the parallel receivers through a splitter followed by identical length cables, followed by identical switches, and then again identical length cables. Through the identical length electrical paths, the sub-sample delays in each path may be measured and compared. From this calibration path configuration, the sub-sample delays should be identical in all the 3 paths.”; therefore, since the lengths are the identical, the signal attenuation is the same as well-known), each of the first end-portion and the second end-portion extending between (i) the main portion and (ii) a different respective one of the antenna paths in any of the first pairs of antenna paths (FIG. 7 depicts where the first end-portion and the second end-portion extend from the main portion (the main portion between the portion before the splitter) to respective antenna paths. The antenna paths are coupled together into pairs).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wooldridge with Taher to incorporate the features of: wherein each of the first calibration paths includes a main portion, a first end-portion, and a second end-portion that has a matched signal attenuation with the first end-portion, each of the first end-portion and the second end-portion extending between (i) the main portion and (ii) a different respective one of the antenna paths in any of the first pairs of antenna paths.  Both Wooldridge and Taher are considered analogous arts as they both disclose antenna array calibration 

Regarding claim 5, Wooldridge discloses
The method of claim 2. However, Wooldridge fails to disclose, wherein each of the first calibration paths includes a main portion, a first end-portion, and a second end-portion that has a match physical length with the first end-portion, each of the first end-portion and the second 
Taher discloses, 
wherein each of the first calibration paths includes a main portion (FIG. 7 depicts the calibration paths to include a main portion, the portion from the Calibration Signal Generator, element 622 to the Splitter, element 618), a first end-portion (FIG. 7 depicts the first end-portion, the portion between the splitter and the switch, 610), and a second end-portion (FIG. 7 depicts the second end-portion, the portion between the splitter and switch 612)  that has a match physical length with the first end-portion (Paragraph 0050, “In the illustrated embodiment of FIG. 7, a calibration signal generator generates the wideband signal and sends it to the parallel receivers through a splitter followed by identical length cables, followed by identical switches, and then again identical length cables. Through the identical length electrical paths, the sub-sample delays in each path may be measured and compared. From this calibration path configuration, the sub-sample delays should be identical in all the 3 paths.”; therefore, since the lengths are identical that is tantamount to matched physical length), each of the first end-portion and the second end-portion extending between (i) the main portion and (ii) a different respective one of the antenna paths in any of the first pairs of antenna paths (FIG. 7 depicts where the first end-portion and the second end-portion extend from the main portion (the main portion between the portion before the splitter) to respective antenna paths. The antenna paths are coupled together into pairs).  



Regarding claim 10, Wooldridge discloses [Note: what Wooldridge does not disclose is strike-through]
A system (Fig. 1 depicts a “Calibration Verification System”)  comprising: 
a plurality of receivers (FIG. 1 depicts plurality of receivers, elements 138a – 138e, the “receive modules”); 
a plurality of antennas (FIG. 1 depicts a plurality of antennas, elements 130a-130e); 
a calibration device (Fig. 1 depicts a “Calibration Verification System” including elements 110 (transmit processor), 150 (verification processor) and 115(receive processor)) coupled to the plurality of receivers (FIG. 1 depicts elements 150, 110 and 115 coupled to the plurality of receivers); 
a plurality of antenna paths, each of the antenna paths being arranged to couple a respective one of the plurality of receivers with a respective one of the plurality of antennas (FIG. 1 depicts a plurality of antenna paths (elements 120) which couple each of the plurality of receivers (elements 138) to a respective one of the plurality of antennas (elements 130); 
a plurality of first calibration paths, each of the first calibration paths being arranged to couple the calibration device to different respective first pair of the antenna paths (FIG. 1 depicts the a plurality of first calibration paths which are the paths from the verification processor that extend to couple a pair of antenna paths; FIG.1 shows how a calibration path couples the first pair of antenna paths on the far left and another calibration path couples a different pair of antenna paths on the far right); 
a plurality of second calibration paths, each of the second calibration paths being arranged to couple the calibration device to a different respective second pair of the antenna paths (FIG. 1 depicts a plurality of second calibration paths where the switches can be controlled to couple the calibration device to different pairs of the antenna paths), each second pair of the antenna paths including at least one antenna path in common with any of the first pairs of the antenna paths (FIG. 1 also depicts that the second calibration paths in use with the switches can couple the pairs for antenna paths in such a way where the second pair of the antenna paths include at least one antenna path in common with the first pair of antenna paths. ), 

Taher discloses, 
wherein each of the first calibration paths includes a main portion (FIG. 7 depicts the calibration paths to include a main portion, the portion from the Calibration Signal Generator, element 622 to the Splitter, element 618), a first end-portion (FIG. 7 depicts the first end-portion, the portion between the splitter and the switch, 610), and a second end-portion (FIG. 7 depicts the second end-portion, the portion between the splitter and switch 612) that has a same electrical length as the first end-portion (Paragraph 0050, “In the illustrated embodiment of FIG. 7, a calibration signal generator generates the wideband signal and sends it to the parallel receivers through a splitter followed by identical length cables, followed by identical switches, and then again identical length cables. Through the identical length electrical paths, the sub-sample delays in each path may be measured and compared. From this calibration path configuration, the sub-sample delays should be identical in all the 3 paths.”), each of the first end-portion and the second end-portion extending between the main portion and a respective one of the antenna paths in any of the first pairs of the antenna paths (FIG. 7 depicts where the first end-portion and the second end-portion extend from the main portion (the main portion between the portion before the splitter) to respective antenna paths. The antenna paths are coupled together into pairs)).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wooldridge with Taher to incorporate the features of: wherein each of the first calibration paths includes a main portion, a first end-portion, and a second end-portion that has a same electrical length as the first end-portion, each of the first end-portion and the second end-portion extending between the main portion and a respective one of the antenna paths in any of the first pairs of the antenna paths. Both Wooldridge and Taher are considered analogous arts as they both disclose antenna array calibration systems and methods. Wooldridge is very similar to the instant application in that it discloses a plurality of antenna paths which are paired together with a calibration signal paths and the configuration of these paths allow for a  first calibration signal path and a second calibration signal path where the first calibration signal path and the second calibration signal path may have common elements. 

Regarding claim 11, the combination of Wooldridge and Taher discloses
The system of claim 10. However, Wooldridge fails to disclose, wherein the first end-portion of any of the first calibration paths has the same electrical length as the second end-portion of the same first calibration path when the first end-portion and the second end-portion have a matched phase. 
Taher discloses, 
wherein the first end-portion of any of the first calibration paths has the same electrical length as the second end-portion of the same first calibration path when the first end-portion and the second end-portion have a matched phase (Paragraph 0050, “In the illustrated embodiment of FIG. 7, a calibration signal generator generates the wideband signal and sends it to the parallel receivers through a splitter followed by identical length cables, followed by identical switches, and then again identical length cables. Through the identical length electrical paths, the sub-sample delays in each path may be measured and compared. From this calibration path configuration, the sub-sample delays should be identical in all the 3 paths.”; therefore, since the lengths are identical the delays are the same which equates to matched phase).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wooldridge with Taher to incorporate the features of: wherein the first end-portion of any of the first calibration paths has the same electrical length as the second end-portion of the same first calibration path when the first end-portion and the second end-portion have a matched phase. Both Wooldridge and Taher are considered analogous arts as they both disclose antenna array calibration systems and methods. Wooldridge is very similar to the instant application in that it discloses a plurality of antenna paths which are paired together with a calibration signal paths and the configuration of these paths allow for a  first calibration signal path and a second calibration signal path where the first calibration signal path and the second calibration signal path may have common elements. The switches disclosed by Wooldridge allow for different configurations of pairs of antenna paths into which the calibration signal is injected.  However, Wooldridge fails to disclose, wherein the first end-portion of any of the first calibration paths has the same electrical length as the second end-portion of the same first calibration path when the first end-portion and the second end-

Regarding claim 12, the combination of Wooldridge and Taher discloses 
The system of claim 10. However, Wooldridge fails to disclose, wherein the first end-portion of any of the first calibration paths has the same electrical length as the second end-portion of the same first calibration path when the first end-portion and the second end-portion have a matched signal attenuation. 
Taher discloses, 
wherein the first end-portion of any of the first calibration paths has the same electrical length as the second end-portion of the same first calibration path when the first end-portion and the second end-portion have a matched signal attenuation (Paragraph 0050, “In the illustrated embodiment of FIG. 7, a calibration signal generator generates the wideband signal and sends it to the parallel receivers through a splitter followed by identical length cables, followed by identical switches, and then again identical length cables. Through the identical length electrical paths, the sub-sample delays in each path may be measured and compared. From this calibration path configuration, the sub-sample delays should be identical in all the 3 paths.”; therefore, since the lengths are the identical, the signal attenuation is the same as well-known).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wooldridge with Taher to incorporate the features of: wherein the first end-portion of any of the first calibration paths has the same electrical length as the second end-portion of the same first calibration path when the first end-portion and the second end-portion have a matched signal attenuation. Both Wooldridge and Taher are considered analogous arts as they both disclose antenna array calibration systems and methods. Wooldridge is very similar to the instant application in that it discloses a plurality of antenna paths which are paired together with a calibration signal paths and the configuration of these paths allow for a  first calibration signal path and a second calibration signal path where the first calibration signal path and the second calibration signal path may have common elements. The switches disclosed by Wooldridge allow for different configurations of pairs of antenna paths into which the calibration signal is injected.  However, Wooldridge fails to disclose, wherein the first end-portion of any of the first calibration paths has the same electrical length as the second end-portion of the same first calibration path when the first end-portion and the second end-portion have a matched signal attenuation. Taher discloses these features, as can be seen in Fig. 7 of Taher’s disclosure and the cited sections above. It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the features of Wooldridge to incorporate these features as disclosed by Taher as the incorporation of these feature would allow for the first end portion and the second end portion to have the same 

Regarding claim 13, the combination of Wooldridge and Taher discloses
The system of claim 10. However, Wooldridge fails to disclose, wherein the first end-portion of any of the first calibration paths has the same electrical length as the second end-portion of the same first calibration path when the first end-portion and the second end-portion have a matched physical length.
Taher discloses,
wherein the first end-portion of any of the first calibration paths has the same electrical length as the second end-portion of the same first calibration path when the first end-portion and the second end-portion have a matched physical length (Paragraph 0050, “In the illustrated embodiment of FIG. 7, a calibration signal generator generates the wideband signal and sends it to the parallel receivers through a splitter followed by identical length cables, followed by identical switches, and then again identical length cables. Through the identical length electrical paths, the sub-sample delays in each path may be measured and compared. From this calibration path configuration, the sub-sample delays should be identical in all the 3 paths.”; therefore, since the lengths are identical that is tantamount to matched physical length).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wooldridge with Taher to incorporate the features of: wherein the first 

Regarding claim 14, the combination of Wooldridge and Taher discloses
 Wooldridge further discloses wherein the calibration device is configured to perform the operations of: 
switching on a plurality of first calibration paths (FIG. 1 depicts switches 122a-122e which turn on a plurality of first calibration paths which are the paths from the transmit processor to the pairs of antenna paths (for example the calibration path between antenna paths 120a and 120b; another first calibration path would include the calibration path between the transmit processor and antenna paths 120d and 120e); 
injecting a first calibration signal into each of a plurality of antenna paths via the first plurality of calibration paths, each of the plurality of antenna paths being coupled to a different one of a plurality of receivers (FIG. 1 depicts a plurality of first calibration paths which inject a first calibration signal into the plurality of antenna paths. This is shown where the transmit processor transmits the calibration signal into the pair of antenna paths 120a and 120b and each of the antenna paths are coupled to a different receiver (receiver module 138a and 138b). Therefore, one first calibration path couples the first pair of antenna paths on the far left and another calibration path couples a different pair of antenna paths on the far right; theses plurality of antenna paths are coupled to a different one of a plurality of receivers); 
receiving a plurality of first receiver signals, each of the plurality of first receiver signals being generated by a different one of the plurality of receivers in response to the first calibration signal (FIG. 1 depicts a plurality of receivers, 138a-138e, where each receiver sends a receiver signal to the receive processor; the figure depicts a plurality of first receiver signals that are generated by a respective receiver in response to a first calibration signal); 
(FIG. 1 depicts switches between all the calibration paths which shows that the first calibration path can switch off an antenna path in one pair and get coupled an antenna path of another pair via the switch of the other antenna path); 
injecting a second calibration signal into each of a plurality of antenna paths via the plurality of second calibration paths (FIG. 1 depicts that a second calibration signal [which can be configured as described in the limitation before] can be injected into each of the plurality of antenna paths via the plurality of second calibration paths via the switch configuration of the antenna paths); 
receiving a plurality of second receiver signals, each of the plurality of second receiver signals being generated by a different one of the plurality of receivers in response to the second calibration signal (FIG. 1 depicts this limitation as well, like the first receiver signals, a plurality of second receiver signals is generated by a different one of the plurality of receivers in response to a second calibration signal. Noting that the second calibration signal can be configured to couple different paths together via the configuration of the switches. These receiver signals are received at the receive processor); and 
calibrating the plurality of receivers based on the plurality of first receiver signals and the plurality of second receiver signals (Paragraph 0029, “By evaluating present amplitude and signal phase angle calibration verification characteristics relative to previous amplitude and signal phase angle calibration verification characteristics, processor 150 can determine whether the present calibration verification state of array element 120a-120e varies from a previous calibration verification state, and whether the variation between the present and previous states is significant, undesirable, or both. Where the variation between calibration verification states warrants a correction, array 105 may be adapted to a desirable calibration verification state using the respective difference characteristics of one or more respective array elements”; therefore, the first receiver signal and the second receiver signals can be compared to adapt to a desired calibration state).  

Regarding claim 15, the combination of Wooldridge and Taher discloses
The system of claim 14.  Wooldridge further discloses, wherein calibrating the plurality of receivers includes sequentially aligning a plurality of receiver pairs by matching a phase of one of the receivers in each of the receiver pairs with a phase of the other receiver in the same receiver pair (Paragraph 0026, “By using simple vector subtraction to combine a characteristic interrogation response and the corresponding characteristic conjugate response, a new coupling vector can be determined which has an amplitude 2A and the same phase as , i.e., . This new vector when compared to a previous coupling vector will yield a difference characteristic .PSI., which may be a vector value, having an amplitude difference characteristic, Z, and a phase angle difference characteristic”; therefore alignment is performed based on matching phase), each of the receiver pairs including a receiver in common with another one of the receiver pairs (Paragraph 0059, “In high-resolution applications, such as synthetic aperture RADAR, it may be desirable to reduce mutual coupling of adjacent elements by disposing an impedance matching sheet, such as a wide-angle impedance matching sheet 450, shown at an exaggerated distance from array 425. Although during high-resolution operation, mutual coupling may not be considered to be beneficial, selected calibration verification methods according to the present invention may form an interrogation signal from mutually coupled array element emissions.”; Therefore, the mutually coupled array elements include the receiver in common with another one of the receiver pairs). 

Regarding claim 16, the combination of Wooldridge and Taher discloses
The system of claim 10.  Wooldridge further discloses, wherein the calibration device is further configured to perform the operations of: 
injecting a third calibration signal (FIG. 1 depicts the injection of a third calibration signal for example the signal going into the 120c antenna path from the verification processor) into a first one of the plurality of antenna paths and a second one of the plurality of antenna paths (FIG. 1 depicts this third calibration signal being coupled to a plurality of antenna paths (for example the calibration signal coupling antenna paths 120c and 120a)), the first antenna path and the second antenna path being part of different first pairs of antenna paths (FIG. 1 depicts the first pair of antenna path on the far left coupling antenna paths 120a and 120b and another pair of antenna paths coupling antenna paths 120d and 120e, which are all coupled with the calibration signals), and the first antenna path and the second antenna path being part of different second pairs of antenna paths (FIG. 1 depicts this configuration where for example, antenna path 120a and antenna pats 120e are part of different pairs of antenna paths); 
receiving a plurality of third receiver signals that are generated by respective ones of the plurality of receivers in response to the third calibration signal (FIG. 1 depicts a plurality of third receiver signals that are generated by the third calibration signal injected by the calibration device); and 
performing a secondary calibration of the plurality of receivers based on the plurality of third receiver signals (Paragraph 0029, “By evaluating present amplitude and signal phase angle calibration verification characteristics relative to previous amplitude and signal phase angle calibration verification characteristics, processor 150 can determine whether the present calibration verification state of array element 120a-120e varies from a previous calibration verification state, and whether the variation between the present and previous states is significant, undesirable, or both. Where the variation between calibration verification states warrants a correction, array 105 may be adapted to a desirable calibration verification state using the respective difference characteristics of one or more respective array elements”).  

Regarding claim 17, the combination of Wooldridge and Taher discloses
The system of claim 10. Wooldridge further discloses, further comprising: 
a plurality of first gain adjustment elements, each of the plurality of first gain adjustment elements being arranged to adjust a gain of one or more signals that are transmitted over a different one of the plurality of first calibration paths (FIG 1. Depicts the T/R modules which are the amplification modules (i.e. gain adjustment elements). The plurality of the T modules is the plurality of first gain adjustment elements. These amplifying modules are configured to adjust the gain of the signal that is transmitted over the different calibration paths); and 
(FIG 1. Depicts the T/R modules which are the amplification modules (i.e. gain adjustment elements). The plurality of the R modules is the plurality of second gain adjustment elements. These amplifying modules are configured to adjust the gain of the signal that is transmitted over the different calibration paths).  

Regarding claim 18, the combination of Wooldridge and Taher discloses
The system of claim 10. However, Wooldridge fails to disclose, wherein each of the second calibration paths includes a main portion, a first end-portion, and a second end-portion that has a same electrical length as the first end-portion, each of the first end-portion and the second end-portion extending between the main portion and a respective one of the antenna paths in any of the second pairs of antenna paths. 
Taher discloses,
wherein each of the second calibration paths includes a main portion (FIG. 7 depicts the calibration paths to include a main portion, the portion from the Calibration Signal Generator, element 622 to the Splitter, element 618; note that the second calibration paths includes the same configuration as cited for the first calibration path in claim 1, the difference being that the second calibration path couples different antenna paths together), a first end-portion (FIG. 7 depicts the first end-portion, the portion between the splitter and the switch), and a second end-portion (FIG. 7 depicts the second end-portion, the portion between the splitter and another switch) that has a same electrical length as the first end-portion (Paragraph 0050, “In the illustrated embodiment of FIG. 7, a calibration signal generator generates the wideband signal and sends it to the parallel receivers through a splitter followed by identical length cables, followed by identical switches, and then again identical length cables. Through the identical length electrical paths, the sub-sample delays in each path may be measured and compared. From this calibration path configuration, the sub-sample delays should be identical in all the 3 paths.”), each of the first end-portion and the second end-portion extending between the main portion and a respective one of the antenna paths in any of the second pairs of antenna paths (FIG. 7 depicts where the first end-portion and the second end-portion extend from the main portion (the main portion between the portion before the splitter) to respective antenna paths. The antenna paths can be coupled together into pairs. Note that the coupling of the receivers can be configured to pair different receivers together, i.e. second pair of antenna paths).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wooldridge with Taher to incorporate the features of: wherein each of the second calibration paths includes a main portion, a first end-portion, and a second end-portion that has a same electrical length as the first end-portion, each of the first end-portion and the second end-portion extending between the main portion and a respective one of the antenna paths in any of the second pairs of antenna paths. Both Wooldridge and Taher are considered analogous arts as they both disclose antenna array calibration systems and methods. Wooldridge is very similar to the instant application in that it discloses a plurality of antenna . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 20200251800 A1) is considered pertinent art as it discloses “A coupling device includes a plurality of couplers, a first coupled output port and a second coupled output port, wherein the plurality of couplers comprise a first coupler and a second coupler that are adjacent one another, and each of the first coupler and the second coupler comprises a main line and a subline, and for each of the first coupler and the second coupler: the subline includes a first section, a second section, and a third section, wherein the second section of the subline of the first coupler has a common segment with the first section of the subline of the second coupler” (ABSTRACT). FIGs 3 and 4 specifically discloses pertinent art relating to the calibration configuration and the design of a main portion, first end portion and second end portion and their coupling configuration. Paragraph 46 and 62 discuss the electrical lengths of the configurations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648